CUSIP NO. 683707103 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 2) Under the Securities Exchange Act of 1934 Open Energy Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 683707103 (CUSIP Number) Joseph P. Bartlett, Esq. Greenberg Glusker Fields Claman & Machtinger LLP 1900 Avenue of the Stars, Suite 2100 Los Angeles, CA 90067 (310) 201-7481 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 20, 2007 (Date of Event which Requires Filing of this Statement) If the reporting person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box/ /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 683707103 (1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person David Gelbaum, Trustee, The Quercus Trust (2) Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / (3) SEC Use Only (4) Source of Funds (See Instructions) PF (5) Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // (6) Citizenship or Place of Organization U.S. (7) Sole Voting Power -0- Number of Shares Beneficially Owned (8) Shared Voting Power 92,044,500 by Each Reporting Person With (9) Sole Dispositive Power -0- (10) Shared Dispositive Power92,044,500 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 92,044,500 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / (13) Percent of Class Represented by Amount in Row (11) 45.6%(1) (14) Type of Reporting Person (See Instructions) IN (1)Based on 201,878,623shares of Common Stock, par value $0.001 per share (“Common Stock”) outstanding, calculated in accordance with Rule 13d. 2 CUSIP No. 683707103 (1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Monica Chavez Gelbaum, Trustee, The Quercus Trust (2) Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / (3) SEC Use Only (4) Source of Funds (See Instructions) PF (5) Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // (6) Citizenship or Place of Organization U.S. (7) Sole Voting Power -0- Number of Shares Beneficially Owned (8) Shared Voting Power 92,044,500 by Each Reporting Person With (9) Sole Dispositive Power -0- (10) Shared Dispositive Power92,044,500 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 92,044,500 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / (13) Percent of Class Represented by Amount in Row (11) 45.6%(1) (14) Type of Reporting Person (See Instructions) IN (1)Based on 201,878,623shares of Common Stock, par value $0.001 per share (“Common Stock”) outstanding, calculated in accordance with Rule 13d. 3 CUSIP No. 683707103 (1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person The Quercus Trust (2) Check the Appropriate Box if a Member of a Group (See Instructions) (A)/X/ (B)/ / (3) SEC Use Only (4) Source of Funds (See Instructions) PF (5) Check if Disclosure of Legal Proceedings is Required Pursuant toItems 2(d) or 2(e) // (6) Citizenship or Place of Organization U.S. (7) Sole Voting Power -0- Number of Shares Beneficially Owned (8) Shared Voting Power 92,044,500 by Each Reporting Person With (9) Sole Dispositive Power -0- (10) Shared Dispositive Power92,044,500 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 92,044,500 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) / / (13) Percent of Class Represented by Amount in Row (11) 45.6%(1) (14) Type of Reporting Person (See Instructions) OO (1)Based on 201,878,623shares of Common Stock, par value $0.001 per share (“Common Stock”) outstanding, calculated in accordance with Rule 13d. 4 CUSIP No. 683707103 Item 1. Security and Issuer This Amendment No. 2 to Schedule 13D (this “Amendment No. 2”) amends and restates, where indicated, the statement on Schedule 13D relating to the Common Stock of the Issuer filed by The Quercus Trust (“Trust”), David Gelbaum and Monica Chavez Gelbaum (collectively as the “reporting persons”) with the Securities and Exchange Commission on July 19, 2007 (the “Initial Schedule 13D”).Capitalized terms used in this Amendment No. 2 but not otherwise defined herein have the meanings given to them in the Initial Schedule 13D or prior amendments thereto. This Amendment No. 2 is being made to disclose the execution of a Securities Purchase Agreement by and between Issuer and Trust for the private placement of (i) Series B Convertible Note in the original principal amount of $20,000,000, convertible into Common Stock, par value $0.001 per share (“Common Stock”) at an initial price of $0.50, subject to adjustment, and (ii) Series B Warrant exercisable for up to 40,000,000 shares of Common Stock at an exercise price of $0.506 per share, subject to adjustment.Except as otherwise set forth herein, this Amendment No. 2 does not modify any of the information previously reported by the reporting persons in the Initial Schedule 13D or prior amendments thereto. Item 5. Interest in Securities of the Issuer (a)As of the date of this Amendment No. 2, each reporting person beneficially owns 92,044,500 shares of Common Stock, which are held of record by the Trust. (b)Each of David Gelbaum and Monica Chavez Gelbaum, acting alone, has the power to exercise voting and investment control over the shares of Common Stock owned by the Trust. (c)Since August 16, 2007, the Trust has purchased the following shares of Common Stock in brokered transactions as follows: Date Number of Shares Price Per Share 8/16/2007 200,000 $0.4705 8/20/2007 245,000 $0.5653 8/21/2007 150,000 $0.5799 8/22/2007 110,000 $0.5836 8/23/2007 395,000 $0.6934 8/24/2007 145,000 $0.7041 9/7/2007 125,000 $0.5765 9/10/2007 90,000 $0.5653 On September 20, 2007, the reporting person purchased (i) Series B Convertible Note in the original principal amount of $20,000,000, convertible into Common Stock, par value $0.001 per share, at an initial price of $0.50, subject to adjustment, and (ii) Series B Warrant exercisable for up to 40,000,000 shares of Common Stock at an exercise price of $0.506 per share, subject to adjustment. (d)Not applicable. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer (a) Pursuant to the Power of Attorney filed as Exhibit “B” to Amendment No. 1 to Schedule 13D filed on August24, 2007 with respect to the issuer Emcore Corp., David Gelbaum has been appointed as Monica Chavez Gelbaum’s Attorney-In-Fact. 5 CUSIP No. 683707103 (b) Securities Purchase Agreement, dated as of September 19, 2007, by and between Open Energy Corporation, a Nevada corporation, and The Quercus Trust (“Securities Purchase Agreement”), pursuant to which The Quercus Trust purchases a private placement of (i) Series B Convertible Note in the original principal amount of $20,000,000, convertible into Common Stock, par value $0.001 per share (“Common Stock”) at an initial price of $0.50, subject to adjustment, and (ii) Series B Warrant exercisable for up to 40,000,000 shares of Common Stock at an exercise price of $0.506 per share, subject to adjustment. (c) Series B Convertible Note, dated as of September 19, 2007, issued by Open Energy Corporation to The Quercus Trust (“Series B Convertible Note”), pursuant to which Issuer promises to pay The Quercus Trust original principal amount of $20,000,000 upon terms and conditions set forth therein and pay interest on any outstanding principal at the interest rate set forth therein. (d) Series B Warrant, dated as of September 19, 2007, issued by Open Energy Corporation to The Quercus Trust (“Series B Warrant”), pursuant to which The Quercus Trust is entitled, subject to the terms and conditions set forth therein, to purchase from Issuer at the exercise price of $.506 per share, subject to adjustment defined therein, 40,000,000 shares of Common Stock. Item 7. Material to Be Filed as Exhibits Exhibit A:Agreement Regarding Joint Filing of Amendment No. 2 to Schedule 13D. Exhibit B:Securities Purchase Agreement Exhibit C:Series B Convertible Note Exhibit D:Series B Warrant SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct and agrees that this statement may be filed jointly with the other undersigned parties. Dated:September 27, 2007 /s/ David Gelbaum David Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum, Attorney-In-Fact for Monica Chavez Gelbaum Monica Chavez Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum The Quercus Trust, David Gelbaum, Co-Trustee of The Quercus Trust 6 Exhibit A Agreement Regarding Joint Filing of Amendment No. 2 to Schedule 13D The undersigned agree that this Amendment No. 2 to Schedule 13D with respect to the Common Stock of Open Energy Corporation is a joint filing being made on their behalf. Dated:September 27, 2007 /s/ David Gelbaum David Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum, Attorney-In-Fact for Monica Chavez Gelbaum Monica Chavez Gelbaum, Co-Trustee of The Quercus Trust /s/ David Gelbaum The Quercus Trust, David Gelbaum, Co-Trustee of The Quercus Trust Exhibit B Securities Purchase Agreement SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 19, 2007, by and among Open Energy Corporation, a Nevada corporation (the “Company”) and the investors listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”). WITNESSTH A. WHEREAS, the Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act; B. WHEREAS, the Company has authorized two new series of convertible notes of the Company, in the forms attached hereto as Exhibit A (the “Series A Notes”) and Exhibit B (the “Series B Notes” and together with the Series A Notes, the “Notes”) which Notes shall be convertible into the Company’s common stock, par value $0.001 per share (the”Common Stock”) (as converted, the “Series AConversion Shares” or “Series B Conversion Shares” and collectively, the “Conversion Shares”), in accordance with the terms of the Notes; C. WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, (i)that aggregate principal amount of the Notes set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall be up to $35,000,000 (“Aggregate Principal Amount of Series A Notes and Series B Notes”) in amounts as subscribed by the Buyers), and (ii) warrants, in substantially the form attached hereto as Exhibit C (the “Series AWarrants”) and
